Exhibit 10.4

[Date]

[Name of Eligible non-US based Employee]

[address]

Dear

[Name of Eligible non-US based Employee]:

As you know, Tempur Sealy International, Inc. (“Tempur Sealy” or the “Company”)
recently experienced a change in leadership. In order to encourage you to remain
with the Company and to create additional incentives to meet the Company’s
performance goals for 2015, you have been selected to participate in a Retention
Program as more fully described in Appendix A attached to this letter (the
“Retention Program”).

In accordance with and subject to the terms and conditions of the Tempur Sealy
International, Inc. Severance and Retention Plan (the “Retention Plan”), and
consistent with your employment agreement dated [date], the following is an
outline of the Retention Program applicable to you:

Retention Performance Criteria: The Company appreciates and values your service
as an important part of the executive team. You have been approved to receive a
cash retention award provided you:

 

  1. remain employed through May 31, 2016 (the “Retention Period”) and fulfill
each of your employment obligations and other applicable Retention Plan
requirements (except as set forth below); and

 

  2. the Company satisfies a threshold Adjusted EBITDA target for the year
ending December 31, 2015, as defined in the Retention Program attached to this
letter as Appendix A.

Cash Retention Award: In accordance with the Retention Plan, you will be
entitled to a cash retention award (the “Cash Award”) payable in [Eligible
Employee’s local currency] in an amount equivalent to $[specified amount in USD]
on the date of payment, if the Retention Performance Criteria described above
are met. The Cash Award will be paid in a single lump sum within 60 days
following the last day of the Retention Period, if the Cash Award is considered
earned. If, prior to the end of the Retention Period, the Company terminates
your employment pursuant to Section 14.1 of your Employment Agreement or you
resign from your employment for “Good Reason” as defined in the Retention Plan,
the Cash Award will be paid as described in Appendix A to this letter. You will
not be entitled to receive the Cash Award if your employment terminates for any
other reason prior to the end of the Retention Period.

Retention benefits paid or payable under this Retention Program are subject to
the provision of the Retention Plan and applicable law, including but not
limited to Section 3.3 governing tax withholding obligations and Section 7.17
governing treatment of payments subject to Section 409A of the Internal Revenue
Code of 1986, as amended from time to time.

 

1



--------------------------------------------------------------------------------

Please sign and return one copy of this letter to me to signify your agreement
to participate in the Retention Program described in this letter. Should you
have any questions or require clarification of any aspects of this Retention
Program, please do not hesitate to contact me.

 

Sincerely,

 

W. Timothy Yaggi Interim President and Chief Executive Officer Tempur Sealy
International, Inc. Date:

 

 

[Name of Eligible non-US based Employee] Date:

 

 

2



--------------------------------------------------------------------------------

APPENDIX A

Executive Retention Program

May     , 2015

In accordance with and subject to the terms and conditions of the Tempur Sealy
International, Inc. Severance and Retention Plan (the “Retention Plan”), this
executive retention program (the “Retention Program”) has been developed to
address retention concerns as a result of the recent change in leadership at
both the Board of Directors and the Executive level.

 

  •   Eligibility and Rationale

Executive Committee members play a critical leadership role as the Company
evolves and works through the changes ahead and delivers on the commitments to
stockholders, consumers, customers and all associates. As a result, Executive
Committee members (referred to as “Executives”) have been selected to
participate in this Retention Program developed under the Retention Plan to
reinforce the Company’s commitment to these eligible participants as the Company
works through the changes and creates greater clarity for the business.

 

  •   Retention Performance Criteria

Executives have been approved to receive a cash retention award if the following
criteria are met:

 

  •   Executive remains employed through May 31, 2016 (the “Retention Period”)
and fulfills employment obligations and other applicable Retention Plan
requirements (except as set forth herein); and

 

  •   Company meets an “Adjusted EBITDA Threshold” for 2015 as described below

 

  •   Cash Retention Award

The cash retention award will be paid in a single lump sum within 60 days
following the last day of the Retention Period provided the retention
performance criteria described above are met.

If the Company terminates the Executive’s employment other than for “Cause” or
the Executive resigns from employment for “Good Reason” (as defined in Retention
Plan or, if the Executive has an employment agreement, in the Executive’s
employment agreement) prior to the end of the Retention Period, the cash
retention award will be paid in a single lump sum within 60 days following the
later of:

 

  •   Executive’s termination of employment, provided that the Executive has
delivered an executed release and waiver in a form satisfactory to the Company
and such release has become effective prior to the close of such 60 day period;
and

 

  •   the date the Compensation Committee and the Board of Directors have
determined that the “Adjusted EBITDA Threshold,” as defined below, has been met.

Executives will not be entitled to receive the cash retention award if they
terminate for any other reason before the end of the Retention Period – May 31,
2016.

 

  •   Retention Program Administration

This Retention Program will be administered by the Compensation Committee
(“Compensation Committee”) of the Board of Directors of the Company as the
designee of the administering “Committee” as defined in the Retention Plan, and
the Compensation Committee will have the full power and authority to administer
and interpret this Retention Program.



--------------------------------------------------------------------------------

APPENDIX A

Executive Retention Program

May     , 2015

 

All determinations by the Compensation Committee in administering and
interpreting the provisions of this Retention Program will be final, conclusive
and binding on the Company, the eligible employees selected to participate in
the Retention Program and all other interested parties in accordance with
Section 5.3 of the Retention Plan.

Retention benefits paid or payable under this Retention Program are subject to
the provision of the Retention Plan and applicable law, including but not
limited to laws and regulations governing tax withholding and similar
obligations.

 

  •   “Adjusted EBITDA” For Purposes of Retention Program

Except as noted below, all calculations are to be based on generally accepted
accounting principles (“GAAP”) applied on a basis consistent with Tempur Sealy’s
financial statements included in its SEC filings, except that all calculations
will be on a constant currency basis using 2015 spot foreign exchange rates in
effect on April 17, 2015 except for the period from January 1, 2015 to March 31,
2015.

Definition:

 

  •   “Adjusted EBITDA” with respect to Tempur Sealy, means Tempur Sealy’s
consolidated net income adjusted to exclude interest expense, taxes,
depreciation and amortization (including stock based compensation amortization)
and other adjustments that are allowed under the Company’s 2012 Credit Agreement
with respect to the definition of “Consolidated EBITDA” to be excluded from
Consolidated EBITDA, on a constant currency basis as described above and in any
event including the adjustments described below if the Compensation Committee
exercises its discretion.

Minimum Performance:

 

  •   No cash retention award will be payable if the “Adjusted EBITDA Threshold”
of $444 million is not achieved for the year ended December 31, 2015. The
Adjusted EBITDA Threshold ($444 million) represents the consensus analysts’
estimate as of May 27, 2015 (based on the simple average of Adjusted EBITDA for
those Wall Street analysts that cover Tempur Sealy).

Adjustments to Adjusted EBITDA Threshold:

 

  •   Discretionary Adjustments: In its determination of whether the Adjusted
EBITDA Threshold has been satisfied, the Compensation Committee shall have the
discretion to include or exclude certain items not contemplated in the Company’s
April 21, 2015 Financial Forecast utilized by the Company to update financial
guidance on the 1st quarter Earnings Call held on April 28, 2015, including but
not limited to: restructuring charges, asset impairments, gains/(losses) related
to sales of assets, gains/(losses) from litigation or regulatory actions, effect
of changes in accounting principles and/or tax laws, separation costs incurred
related to the prior CEO, costs incurred to recruit and retain a new CEO, costs
incurred associated with the 2015 Annual Meeting and related events and similar
stockholder actions in the future, costs incurred related to the Retention
Program or any other unusual or non-recurring item or items.